DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 28, 2022 has been entered.
 Response to Arguments
Applicant’s arguments filed on June 28, 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Response to Amendment
The amendment to the claims received on June 28, 2022 has been entered.
The amendment of claims 1-10 and 12-13 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 6-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sugai’864 (US 2019/0250864), and further in view of Yang’817 (US 2017/0048817) and Sugimoto’200 (JP 2018-032200).
     With respect to claim 1, Sugai’864 teaches a control apparatus (Fig.1, item 106) comprising: 
     a processor (Fig.18, item 1802) programmed: 
     to receive an execution command for a predetermined process in a service, the service displaying a post posted by a user and being usable for commanding execution of the process [As shown in Fig.15, the bot server receives commands from a user to perform desired printing operations], 
     wherein a plurality of posts posted by the user are displayed in a chronological order in a predetermined first direction [as shown in Fig.15, a plurality of posts posted by the user and the bot serer are displayed in a chronological order in a vertical direction (a predetermined first direction)]; 
     determine whether the post corresponding to the received execution command for the process includes the plurality of posts [as shown in Fig.15, the bot server generates a combined image from the images received in different posts. Therefore, the bot server is considered to determine whether the post corresponding to the received execution command for the process includes the plurality of posts in order to generated a combined image from the images received in different posts]; and 
     Sugai’864 does not teach upon determining that the post includes the plurality of posts, perform control to display the plurality of posts and command information related to the execution command for the process corresponding to the plurality of posts in a carousal layout in the service in a slidably-operable manner in a second direction intersecting the predetermined first direction.  
     Yang’817 teaches the posts are being grouped together according to the user’s instruction and then displayed (Fig.20).
     Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the inventions of Sugai’864 according to the teaching of Yang’817 to group the desired posts together according to the user’s instruction because this will allow the display of an information terminal to display the posts more effectively.
     The combination of Sugai’864 and Yang’817 does not teach upon determining that the post includes the plurality of posts, perform control to display the plurality of posts and command information related to the execution command for the process corresponding to the plurality of posts in a carousal layout in the service in a slidably-operable manner in a second direction intersecting the predetermined first direction.
     Sugimoto’200 teaches displaying contents with carousal layout (Fig.4D and paragraph 100).
     Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the combination of Sugai’864 and Yang’817 according to the teaching of Sugimoto’200 to display the desired posts with the carousal layout because this will allow the display of an information terminal to display the posts more effectively.
     The combination of Sugai’864, Yang’817 and Sugimoto’200 does not teach upon determining that the post includes the plurality of posts, perform control to display the plurality of posts and command information related to the execution command for the process corresponding to the plurality of posts in a carousal layout in the service in a slidably-operable manner in a second direction intersecting the predetermined first direction.
     Since Sugai’864 has suggested that an information terminal transmits a plurality of posts to instruct a bot server to perform printing (Fig.15), Yang’817 has suggested grouping the desired posts together according to a user’s instructions (Fig.20) and Sugimoto’200 has suggested displaying contents with carousal layout (Fig.4D and paragraph 100), therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to recognize to enable a user to give instructions to group the desired posts and the command information (to determine the desired posts and command information to be grouped) to be displayed on the information terminal (Fig.15 in Sugai’864) and to enable the information terminal (Fig.15 in Sugai’864) to display the grouped posts and the command information with the carousal layout such that the grouped posts and the command information are displayed in a slidably-operable manner in horizontal direction (a second direction) intersecting the vertical diration (predetermined first direction) (upon determining that the post includes the plurality of posts, perform control to display the plurality of posts and command information related to the execution command for the process corresponding to the plurality of posts in a carousal layout in the service in a slidably-operable manner in a second direction intersecting the predetermined first direction) because this will allow the display of an information terminal to display the posts more effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the combination of Sugai’864, Yang’817 and Sugimoto’200  to enable a user to give instructions to group the desired posts and the command information (to determine the desired posts and command information to be grouped) to be displayed on the information terminal (Fig.15 in Sugai’864) and to enable the information terminal (Fig.15 in Sugai’864) to display the grouped posts and the command information with the carousal layout such that the grouped posts and the command information are displayed in a slidably-operable manner in horizontal direction (a second direction) intersecting the vertical diration (predetermined first direction) (upon determining that the post includes the plurality of posts, perform control to display the plurality of posts and command information related to the execution command for the process corresponding to the plurality of posts in a carousal layout in the service in a slidably-operable manner in a second direction intersecting the predetermined first direction) because this will allow the display of an information terminal to display the posts more effectively.
     With respect to claim 2, which further limits claim 1, the combination of Sugai’864, Yang’817 and Sugimoto’200 does not teach wherein the processor is programmed to display in the carousal layout such that, if the processor receives the execution command for the predetermined process corresponding to a post associated with a predetermined group, a plurality of posts associated with the predetermined group and the command information are displayed in a carousel-layout fashion in the service. 
     Since Sugai’864 has suggested that an information terminal transmits a plurality of posts to instruct a bot server to perform printing (Fig.15), Yang’817 has suggested grouping the desired posts together according to a user’s instructions (Fig.20) and Sugimoto’200 has suggested displaying contents with carousal layout (Fig.4D and paragraph 100), therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to recognize to enable a use to give instructions to group the desired posts to be displayed on the information terminal (Fig.15 in Sugai’864) and to enable the information terminal (Fig.15 in Sugai’864) to display the grouped posts with the carousal layout (wherein the processor is programmed to display in the carousal layout such that, if the processor receives the execution command for the predetermined process corresponding to a post associated with a predetermined group, a plurality of posts associated with the predetermined group and the command information are displayed in a carousel-layout fashion in the service) because this will allow the display of an information terminal to display the posts more effectively.
      Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the combination of Sugai’864, Yang’817 and Sugimoto’200  to enable a user to give instructions to enable a use to give instructions to group the desired posts to be displayed on the information terminal (Fig.15 in Sugai’864) and to enable the information terminal (Fig.15 in Sugai’864) to display the grouped posts with the carousal layout (wherein the processor is programmed to display in the carousal layout such that, if the processor receives the execution command for the predetermined process corresponding to a post associated with a predetermined group, a plurality of posts associated with the predetermined group and the command information are displayed in a carousel-layout fashion in the service) because this will allow the display of an information terminal to display the posts more effectively.
     With respect to claim 6, which further limits claim 1, the combination of Sugai’864, Yang’817 and Sugimoto’200 does not teach wherein the processor is programmed to perform the control to display in the carousal layout such that, if a post posted in the service and not having undergone the predetermined process includes a plurality of posts as the plurality of posts corresponding to the execution command for the predetermined process received by the processor, the plurality of posts posted in the service and not having undergone the predetermined process and the command information are displayed in a carousel- layout fashion in the service.  
     Since Sugai’864 has suggested that an information terminal transmits a plurality of posts to instruct a bot server to perform printing (Fig.15), Yang’817 has suggested grouping the desired posts together according to a user’s instructions (Fig.20) and Sugimoto’200 has suggested displaying contents with carousal layout (Fig.4D and paragraph 100), therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to recognize to enable a use to give instructions to group the desired posts to be displayed on the information terminal (Fig.15 in Sugai’864) and to enable the information terminal (Fig.15 in Sugai’864) to display the grouped posts with the carousal layout (wherein the processor is programmed to perform the control to display in the carousal layout such that, if a post posted in the service and not having undergone the predetermined process includes a plurality of posts as the plurality of posts corresponding to the execution command for the predetermined process received by the processor, the plurality of posts posted in the service and not having undergone the predetermined process and the command information are displayed in a carousel- layout fashion in the service) because this will allow the display of an information terminal to display the posts more effectively.
      Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the combination of Sugai’864, Yang’817 and Sugimoto’200  to enable a use to give instructions to group the desired posts to be displayed on the information terminal (Fig.15 in Sugai’864) and to enable the information terminal (Fig.15 in Sugai’864) to display the grouped posts with the carousal layout (wherein the processor is programmed to perform the control to display in the carousal layout such that, if a post posted in the service and not having undergone the predetermined process includes a plurality of posts as the plurality of posts corresponding to the execution command for the predetermined process received by the processor, the plurality of posts posted in the service and not having undergone the predetermined process and the command information are displayed in a carousel- layout fashion in the service) because this will allow the display of an information terminal to display the posts more effectively.
     With respect to claim 7, which further limits claim 6, the combination of Sugai’864, Yang’817 and Sugimoto’200 does not teach wherein the processor is programmed to perform the control to display in the carousal layout such that, if the post posted in the service and not having undergone the predetermined process includes a plurality of posts after the predetermined process received by the processor is executed, the plurality of posts posted in the service and not having undergone the predetermined process and the command information are displayed in the carousel-layout fashion in the service.  
     Since Sugai’864 has suggested that an information terminal transmits a plurality of posts to instruct a bot server to perform printing (Fig.15), Yang’817 has suggested grouping the desired posts together according to a user’s instructions (Fig.20) and Sugimoto’200 has suggested displaying contents with carousal layout (Fig.4D and paragraph 100), therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to recognize to enable a use to give instructions to group the desired posts to be displayed on the information terminal (Fig.15 in Sugai’864) and to enable the information terminal (Fig.15 in Sugai’864) to display the grouped posts with the carousal layout (wherein the processor is programmed to perform the control to display in the carousal layout such that, if the post posted in the service and not having undergone the predetermined process includes a plurality of posts after the predetermined process received by the processor is executed, the plurality of posts posted in the service and not having undergone the predetermined process and the command information are displayed in the carousel-layout fashion in the service) because this will allow the display of an information terminal to display the posts more effectively.
      Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the combination of Sugai’864, Yang’817 and Sugimoto’200  to enable a use to give instructions to group the desired posts to be displayed on the information terminal (Fig.15 in Sugai’864) and to enable the information terminal (Fig.15 in Sugai’864) to display the grouped posts with the carousal layout (wherein the processor is programmed to perform the control to display in the carousal layout such that, if the post posted in the service and not having undergone the predetermined process includes a plurality of posts after the predetermined process received by the processor is executed, the plurality of posts posted in the service and not having undergone the predetermined process and the command information are displayed in the carousel-layout fashion in the service) because this will allow the display of an information terminal to display the posts more effectively.
     With respect to claim 8, which further limits claim 6, the combination of Sugai’864, Yang’817 and Sugimoto’200 does not teach wherein the processor is programmed to perform the control to perform the carousel-layout display such that, in a state where the post not having undergone the predetermined process exists, if a post corresponding to an execution command for a subsequent process is posted in the service and the processor receives the execution command for the subsequent process as a case where the post corresponding to the execution command for the predetermined process received by the processor includes a plurality of posts, the post corresponding to the subsequent process, the post not having undergone the predetermined process, and the command information corresponding to each of the post corresponding to the subsequent process and the post not having undergone the predetermined process are displayed in the carousel-layout fashion in the service.  
     Since Sugai’864 has suggested that an information terminal transmits a plurality of posts to instruct a bot server to perform printing (Fig.15), Yang’817 has suggested grouping the desired posts together according to a user’s instructions (Fig.20) and Sugimoto’200 has suggested displaying contents with carousal layout (Fig.4D and paragraph 100), therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to recognize to enable a use to give instructions to group the desired posts to be displayed on the information terminal (Fig.15 in Sugai’864) and to enable the information terminal (Fig.15 in Sugai’864) to display the grouped posts with the carousal layout (wherein the processor is programmed to perform the control to perform the carousel-layout display such that, in a state where the post not having undergone the predetermined process exists, if a post corresponding to an execution command for a subsequent process is posted in the service and the processor receives the execution command for the subsequent process as a case where the post corresponding to the execution command for the predetermined process received by the processor includes a plurality of posts, the post corresponding to the subsequent process, the post not having undergone the predetermined process, and the command information corresponding to each of the post corresponding to the subsequent process and the post not having undergone the predetermined process are displayed in the carousel-layout fashion in the service) because this will allow the display of an information terminal to display the posts more effectively.
      Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the combination of Sugai’864, Yang’817 and Sugimoto’200  to enable a use to give instructions to group the desired posts to be displayed on the information terminal (Fig.15 in Sugai’864) and to enable the information terminal (Fig.15 in Sugai’864) to display the grouped posts with the carousal layout (wherein the processor is programmed to perform the control to perform the carousel-layout display such that, in a state where the post not having undergone the predetermined process exists, if a post corresponding to an execution command for a subsequent process is posted in the service and the processor receives the execution command for the subsequent process as a case where the post corresponding to the execution command for the predetermined process received by the processor includes a plurality of posts, the post corresponding to the subsequent process, the post not having undergone the predetermined process, and the command information corresponding to each of the post corresponding to the subsequent process and the post not having undergone the predetermined process are displayed in the carousel-layout fashion in the service) because this will allow the display of an information terminal to display the posts more effectively.
     With respect to claim 9, which further limits claim 8, the combination of Sugai’864, and Sugimoto’200 not teach wherein the processor is programmed to perform further control to delete a past post included in the carousal layout when the processor performs control to display in the carousal layout.
     Yang’817 teaches wherein the processor is programmed to perform further control to delete a past post when the processor performs control to display in the carousal layout [as shown in Fig.9, a post is being deleted according to the user’s instruction and as shown in Fig.23, the posts are being move up according to the user’s instructions to review the previous message (paragraph 284)].
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sugai’864, and Sugimoto’200according to the teaching of Yang’817 to allow the displayed message to be deleted because this will unwanted message to be deleted more effectively.
     The combination of Sugai’864, Yang’817 and Sugimoto’200 does not teach wherein the processor is programmed to perform further control to delete a past post included in the carousal layout when the processor performs control to display in the carousal layout.
     Since Yang’817 has suggested a post is being deleted according to the user’s instruction (Fig.9) and the posts are being grouped together when the pinch-in touch is being performed (Fig.20), therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to recognize to perform pinch-out touch on the grouped image in the carousal layout to ungrouped them and to delete the unwanted post (wherein the processor is programmed to perform further control to delete a past post included in the carousal layout when the processor performs control to display in the carousal layout) because this will allow the unwanted post to be deleted more effectively.
      Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the combination of Sugai’864, Yang’817 and Sugimoto’200  to perform pinch-out touch on the grouped image in the carousal layout to ungrouped them and to delete the unwanted post (wherein the processor is programmed to perform further control to delete a past post included in the carousal layout when the processor performs control to display in the carousal layout) because this will allow the unwanted post to be deleted more effectively.
     With respect to claim 10, which further limits claim 1, t the combination of Sugai’864, Yang’817 and Sugimoto’200 does not teach wherein the processor is programmed to perform the control to display in the carousal layout such that, if the post corresponding to the execution-4-Application No. 16/569,976 command for the predetermined process received by the processor includes a plurality of posts, the plurality of posts and the command information corresponding to the plurality of posts are collectively displayed as predetermined compilation information in the service before the plurality of posts and the command information are displayed in a carousel-layout fashion, and if an operation is performed on the compilation information, the plurality of posts and the command information compiled in the compilation information are displayed in the carousel-layout fashion in the service.  
     Since Sugai’864 has suggested that an information terminal transmits a plurality of posts to instruct a bot server to perform printing (Fig.15), Yang’817 has suggested grouping the desired posts together according to a user’s instructions (Fig.20) and Sugimoto’200 has suggested displaying contents with carousal layout (Fig.4D and paragraph 100), therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to recognize to enable a use to give instructions to group the desired posts to be displayed on the information terminal (Fig.15 in Sugai’864) and to enable the information terminal (Fig.15 in Sugai’864) to display the grouped posts with the carousal layout (teach wherein the processor is programmed to perform the control to display in the carousal layout such that, if the post corresponding to the execution-4-Application No. 16/569,976 command for the predetermined process received by the processor includes a plurality of posts, the plurality of posts and the command information corresponding to the plurality of posts are collectively displayed as predetermined compilation information in the service before the plurality of posts and the command information are displayed in a carousel-layout fashion, and if an operation is performed on the compilation information, the plurality of posts and the command information compiled in the compilation information are displayed in the carousel-layout fashion in the service) because this will allow the display of an information terminal to display the posts more effectively.
      Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the combination of Sugai’864, Yang’817 and Sugimoto’200  to enable a use to give instructions to group the desired posts to be displayed on the information terminal (Fig.15 in Sugai’864) and to enable the information terminal (Fig.15 in Sugai’864) to display the grouped posts with the carousal layout (teach wherein the processor is programmed to perform the control to display in the carousal layout such that, if the post corresponding to the execution-4-Application No. 16/569,976 command for the predetermined process received by the processor includes a plurality of posts, the plurality of posts and the command information corresponding to the plurality of posts are collectively displayed as predetermined compilation information in the service before the plurality of posts and the command information are displayed in a carousel-layout fashion, and if an operation is performed on the compilation information, the plurality of posts and the command information compiled in the compilation information are displayed in the carousel-layout fashion in the service) because this will allow the display of an information terminal to display the posts more effectively.
     With respect to claim 11, which further limits claim 1, Sugai’864 teaches a control system (Fig.1) comprising: the control apparatus (Fig.1, item 106), a providing apparatus (Fig.1, item 106) comprising a first processor programmed to perform control to provide the service (Fig.15); and a terminal apparatus (Fig.1, items 101 and 102) that is used by a user for posting a post in the service (Fig.15), the terminal apparatus comprising the processor of the control apparatus [the information terminal shown in Fig.1 is inherent disclosed with a processor to perform its desired functions], the processor being a second processor that is programmed to perform control to post in the service (Fig.15).  
     With respect to claim 12, Sugai’864 teaches a control system (Fig.1) comprising: 
      a first processor programmed to perform control to provide a service displaying a post posted by a user [as shown in Fig.15, a user is communicating with a print bot to perform printing] and being usable for commanding execution of a predetermined process, wherein a plurality of posts posted by the user are displayed (Fig.15); 
     wherein a plurality of posts posted by the user are displayed in a chronological order in a predetermined first direction [as shown in Fig.15, a plurality of posts posted by the user and the bot serer are displayed in a chronological order in a vertical direction (a predetermined first direction)]; 
     second processor programmed to: receive an execution command for the predetermined process in the service [as shown in Fig.15, a user give an execution command to the print bot to perform printing. Therefore, a second processor is considered being disclosed to be programmed to: receive an execution command for the printing operation (the predetermined process in the service)]; 
     determine whether the post corresponding to the received execution command for the process includes the plurality of posts [as shown in Fig.15, the bot server generates a combined image from the images received in different posts. Therefore, the bot server is considered to determine whether the post corresponding to the received execution command for the process includes the plurality of posts in order to generated a combined image from the images received in different posts]; and 
     Sugai’864 does not teach upon determining that the post includes the plurality of posts, perform control to display the plurality of posts and command information related to the execution command for the process corresponding to the plurality of posts in a carousal layout in the service in a slidably-operable manner in a second direction intersecting the predetermined first direction.  
     Yang’817 teaches the posts are being grouped together according to the user’s instruction and then displayed (Fig.20).
     Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the inventions of Sugai’864 according to the teaching of Yang’817 to group the desired posts together according to the user’s instruction because this will allow the display of an information terminal to display the posts more effectively.
     The combination of Sugai’864 and Yang’817 does not teach upon determining that the post includes the plurality of posts, perform control to display the plurality of posts and command information related to the execution command for the process corresponding to the plurality of posts in a carousal layout in the service in a slidably-operable manner in a second direction intersecting the predetermined first direction.
     Sugimoto’200 teaches displaying contents with carousal layout (Fig.4D and paragraph 100).
     Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the combination of Sugai’864 and Yang’817 according to the teaching of Sugimoto’200 to display the desired posts with the carousal layout because this will allow the display of an information terminal to display the posts more effectively.
     The combination of Sugai’864, Yang’817 and Sugimoto’200 does not teach upon determining that the post includes the plurality of posts, perform control to display the plurality of posts and command information related to the execution command for the process corresponding to the plurality of posts in a carousal layout in the service in a slidably-operable manner in a second direction intersecting the predetermined first direction.
     Since Sugai’864 has suggested that an information terminal transmits a plurality of posts to instruct a bot server to perform printing (Fig.15), Yang’817 has suggested grouping the desired posts together according to a user’s instructions (Fig.20) and Sugimoto’200 has suggested displaying contents with carousal layout (Fig.4D and paragraph 100), therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to recognize to enable a user to give instructions to group the desired posts and command information (to determine the desired posts and command information to be grouped) to be displayed on the information terminal (Fig.15 in Sugai’864) and to enable the information terminal (Fig.15 in Sugai’864) to display the grouped posts and command information with the carousal layout such that the grouped posts are displayed in a slidably-operable manner in horizontal direction (a second direction) intersecting the vertical direction (predetermined first direction) (upon determining that the post includes the plurality of posts, perform control to display the plurality of posts and command information related to the execution command for the process corresponding to the plurality of posts in a carousal layout in the service in a slidably-operable manner in a second direction intersecting the predetermined first direction) because this will allow the display of an information terminal to display the posts more effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the combination of Sugai’864, Yang’817 and Sugimoto’200  to enable a user to give instructions to group the desired posts and command information (to determine the desired posts and command information to be grouped) to be displayed on the information terminal (Fig.15 in Sugai’864) and to enable the information terminal (Fig.15 in Sugai’864) to display the grouped posts and command information with the carousal layout such that the grouped posts are displayed in a slidably-operable manner in horizontal direction (a second direction) intersecting the vertical direction (predetermined first direction) (upon determining that the post includes the plurality of posts, perform control to display the plurality of posts and command information related to the execution command for the process corresponding to the plurality of posts in a carousal layout in the service in a slidably-operable manner in a second direction intersecting the predetermined first direction) because this will allow the display of an information terminal to display the posts more effectively.
     With respect to claim 13, it is a claim regarding to a non-transitory computer-readable storage medium storing thereon a computer program.  Claim 13 claims how the control apparatus of claims 1 to execute to execute command on the posts.  Claim 13 is rejected for the same manner as described in the rejected claim 1. In addition, the reference discloses a process, the process would be implemented by a processor that requires a non-transitory computer readable medium, e.g., a RAM, to function, thus, the medium is inherently present
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sugai’864 (US 2019/0250864), Yang’817 (US 2017/0048817), Sugimoto’200 (JP 2018-032200), and further in view of Sheth’692 (US 2017/0237692).
     With respect to claim 3, which further limits claim 2, the combination of Sugai’864, Yang’817 and Sugimoto’200 does not teach wherein the processor is programmed to perform the control to display in the carousal layout such that, if the processor receives the execution command for the predetermined process corresponding to a post within a group -2-Application No. 16/569,976chat shared by a plurality of predetermined users as the post associated with the predetermined group, a plurality of posts within the group chat and the command information are displayed in the carousel-layout fashion in the service.  
     Sheth’692 teaches a plurality of user are participating in a group chat (Fig.1 and Fig.2).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sugai’864, Yang’817 and Sugimoto’200 according to the teaching of Sheth’692 to enable a plurality of predetermined users to communicate with each other and the print bot because this will allow a group of predetermined users to be communicated with each other and the print bot more effectively.
     The combination of Sugai’864, Yang’817, Sugimoto’200 and Sheth’692 does not teach wherein the processor is programmed to perform the control to display in the carousal layout such that, if the processor receives the execution command for the predetermined process corresponding to a post within a group -2-Application No. 16/569,976chat shared by a plurality of predetermined users as the post associated with the predetermined group, a plurality of posts within the group chat and the command information are displayed in the carousel-layout fashion in the service.  
     Since Sugai’864 has suggested that an information terminal transmits a plurality of posts to instruct a bot server to perform printing (Fig.15), Yang’817 has suggested grouping the desired posts together according to a user’s instructions (Fig.20) and Sugimoto’200 has suggested displaying contents with carousal layout (Fig.4D and paragraph 100) and Sheth’692 teaches a plurality of user are participating in a group chat (Fig.1 and Fig.2), therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to recognize to enable a user to give instructions to group the desired posts and command information to be displayed on the information terminal (Fig.15 in Sugai’864) and to enable the information terminal (Fig.15 in Sugai’864) to display the grouped posts and command information with the carousal layout (wherein the processor is programmed to perform the control to display in the carousal layout such that, if the processor receives the execution command for the predetermined process corresponding to a post within a group -2-Application No. 16/569,976chat shared by a plurality of predetermined users as the post associated with the predetermined group, a plurality of posts within the group chat and the command information are displayed in the carousel-layout fashion in the service) because this will allow the display of an information terminal to display the posts more effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the combination of Sugai’864, Yang’817, Sugimoto’200 and Sheth’692 to enable a user to give instructions to group the desired posts and command information to be displayed on the information terminal (Fig.15 in Sugai’864) and to enable the information terminal (Fig.15 in Sugai’864) to display the grouped posts and command information with the carousal layout (wherein the processor is programmed to perform the control to display in the carousal layout such that, if the processor receives the execution command for the predetermined process corresponding to a post within a group -2-Application No. 16/569,976chat shared by a plurality of predetermined users as the post associated with the predetermined group, a plurality of posts within the group chat and the command information are displayed in the carousel-layout fashion in the service) because this will allow the display of an information terminal to display the posts more effectively.
     With respect to claim 4, which further limits claim 2, the combination of Sugai’864, Yang’817 and Sugimoto’200 does not teach wherein the processor is programmed to perform the control to display in the carousal layout such that, if the processor receives the execution command for the predetermined process corresponding to a post associated with information about each user as the post associated with the predetermined group, marker information indicating each piece of information about each user and the command information are displayed in the carousel-layout fashion in the service.  
     Sheth’692 teaches a plurality of user are participating in a group chat (Fig.1 and Fig.2).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sugai’864, Yang’817 and Sugimoto’200 according to the teaching of Sheth’692 to enable a plurality of predetermined users to communicate with each other and the print bot because this will allow a group of predetermined users to be communicated with each other and the print bot more effectively.
     The combination of Sugai’864,Yang’817, Sugimoto’200 and Sheth’692 does not teach wherein the processor is programmed to perform the control to display in the carousal layout such that, if the processor receives the execution command for the predetermined process corresponding to a post associated with information about each user as the post associated with the predetermined group, marker information indicating each piece of information about each user and the command information are displayed in the carousel-layout fashion in the service.
     Since Sugai’864 has suggested that an information terminal transmits a plurality of posts to instruct a bot server to perform printing (Fig.15), Yang’817 has suggested grouping the desired posts together according to a user’s instructions (Fig.20) and Sugimoto’200 has suggested displaying contents with carousal layout (Fig.4D and paragraph 100) and Sheth’692 teaches a plurality of user are participating in a group chat (Fig.1 and Fig.2), therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to recognize to enable a user to give instructions to group the desired posts and command information to be displayed on the information terminal (Fig.15 in Sugai’864) and to enable the information terminal (Fig.15 in Sugai’864) to display the grouped posts and command information with the carousal layout (wherein the processor is programmed to perform the control to display in the carousal layout such that, if the processor receives the execution command for the predetermined process corresponding to a post associated with information about each user as the post associated with the predetermined group, marker information indicating each piece of information about each user and the command information are displayed in the carousel-layout fashion in the service.) because this will allow the display of an information terminal to display the posts more effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the combination of Sugai’864, Yang’817, Sugimoto’200 and Sheth’692 to enable a user to give instructions to group the desired posts and command information to be displayed on the information terminal (Fig.15 in Sugai’864) and to enable the information terminal (Fig.15 in Sugai’864) to display the grouped posts and command information with the carousal layout (wherein the processor is programmed to perform the control to display in the carousal layout such that, if the processor receives the execution command for the predetermined process corresponding to a post associated with information about each user as the post associated with the predetermined group, marker information indicating each piece of information about each user and the command information are displayed in the carousel-layout fashion in the service.) because this will allow the display of an information terminal to display the posts more effectively.
     With respect to claim 5, which further limits claim 3, the combination of Sugai’864, Yang’817, Sugimoto’200 and Sheth’692 not teach wherein the processor is programmed to perform the control to perform the carousel-layout display such that, if the processor receives the execution command for the predetermined process corresponding to a post associated with information about each user as the post associated with the predetermined group, marker information indicating each piece of information about each user and the command information are displayed in the carousel-layout fashion in the service.  
     The combination of Sugai’864, Yang’817, Sugimoto’200 and Sheth’692 does not teach wherein the processor is programmed to perform the control to perform the carousel-layout display such that, if the processor receives the execution command for the predetermined process corresponding to a post associated with information about each user as the post associated with the predetermined group, marker information indicating each piece of information about each user and the command information are displayed in the carousel-layout fashion in the service.    
     Since Sugai’864 has suggested that an information terminal transmits a plurality of posts to instruct a bot server to perform printing (Fig.15), Yang’817 has suggested grouping the desired posts together according to a user’s instructions (Fig.20) and Sugimoto’200 has suggested displaying contents with carousal layout (Fig.4D and paragraph 100) and Sheth’692 teaches a plurality of user are participating in a group chat (Fig.1 and Fig.2), therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to recognize to enable a user to give instructions to group the desired posts and command information to be displayed on the information terminal (Fig.15 in Sugai’864) and to enable the information terminal (Fig.15 in Sugai’864) to display the grouped posts and command information with the carousal layout (wherein the processor is programmed to perform the control to perform the carousel-layout display such that, if the processor receives the execution command for the predetermined process corresponding to a post associated with information about each user as the post associated with the predetermined group, marker information indicating each piece of information about each user and the command information are displayed in the carousel-layout fashion in the service) because this will allow the display of an information terminal to display the posts more effectively.
     Therefore, it would have been obvious to a person of ordinary skill in the art at the time of invention to modify the combination of Sugai’864, Yang’817, Sugimoto’200 and Sheth’692 to enable a user to give instructions to group the desired posts and command information to be displayed on the information terminal (Fig.15 in Sugai’864) and to enable the information terminal (Fig.15 in Sugai’864) to display the grouped posts and command information with the carousal layout (wherein the processor is programmed to perform the control to perform the carousel-layout display such that, if the processor receives the execution command for the predetermined process corresponding to a post associated with information about each user as the post associated with the predetermined group, marker information indicating each piece of information about each user and the command information are displayed in the carousel-layout fashion in the service) because this will allow the display of an information terminal to display the posts more effectively.
Cited Art
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
     Takishima’751 (US 20180227251) discloses an information processing system includes circuitry that acquires input information input to a terminal apparatus, the terminal apparatus operating a message exchange program, determines, based on the input information being acquired, whether or not a condition as a trigger for calling an information processing service is satisfied, changes, based on the determination that the condition as the trigger for calling the information processing service is satisfied, a status of the message exchange program into a status that exchanges a message with the information processing service, acquires, based on the message to the information processing service, electronic information used for information processing, and requests an information apparatus to execute the information processing using the electronic information being acquired.
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUO LONG CHEN/Primary Examiner, Art Unit 2674